Citation Nr: 0009432	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant submitted a timely notice of 
disagreement (NOD) on the issue of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined that the appellant had 
not filed a timely NOD with the denial of service connection 
for tinnitus.

By decision dated on May 27, 1998, the Board denied the 
appellant's appeal based upon a finding that he had failed to 
submit a timely NOD with the RO's January 1991 denial of his 
claim for service connection for tinnitus.  The appellant 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a decision dated on July 20, 1999, the Court vacated the 
Board's decision and remanded the claim for consideration of 
additional issues which will be addressed in the body of this 
decision.  


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in January 
1991.  The appellant was notified of that decision by a 
properly addressed letter dated in October 1991.

2.  The appellant did not file a timely NOD with the January 
1991 rating decision and he did not request an extension of 
time for filing his NOD as untimely.




CONCLUSION OF LAW

The appellant did not submit a timely filed NOD with a 
January 1991 rating decision which denied service connection 
for tinnitus and he did not request an extension of time for 
such an untimely filing.  Accordingly, the January 1991 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.109(b), 20.302(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he was prevented 
from filing a timely NOD with respect to a January 1991 RO 
decision, which denied service connection for tinnitus, due 
to the misdelivery and/or mishandling of the RO's October 
1991 notice of decision by the U.S. Postal Service.  He 
further argues that the RO extended the NOD filing date in 
it's July 1993 Statement of the Case (SOC).  In the 
alternative, he argues that he filed a request for an 
extension of time for filing his NOD concurrently with the 
July 1993 "NOD."  In either situation, he contends that his 
original claim for service connection should be adjudicated 
on the merits rather than according to the new and material 
standard applicable to prior final denials.

In this case, the RO denied service connection for tinnitus 
in January 1991.  At that time, the appellant was not 
notified of the denial of this claim.  In August 1991, the 
Board referred this issue to the RO for "appropriate further 
action."  In September 1991, the appellant sent to the RO a 
Form 21-4138 filing which stated as follows:
"REF: Board of Appeals decision dated 8-12-91

What is the status of service connection for tinnitus?  The 
B[oard] referred my case back to agency of original 
jurisdiction for appropriate further action."

At that time, he listed his address as in Orlando, Florida.

In October 1991, the RO issued a letter informing the 
appellant of the denial of his claim for service connection 
for tinnitus in January 1991.  VA Form 1- 4107, which 
provided explanation of the appellant's procedural and 
appellate rights, accompanied the October 1991 letter.  The 
notification was addressed to the appellant in Orlando, 
Florida. 

In June 1993, the appellant contacted the RO indicating that 
he had not received notice of the 1991 denial.  The October 
1991 letter, and VA Form 1- 1407, were resent to him on June 
18, 1993.

In July 1993, the RO received a Form 21- 4138 filing 
indicating the appellant's disagreement with the RO's 
original decision as follows:

Reference: Board of Appeals decision dated 8/12/91 
and my response (statement in support of claim) 
dated 9/24/91.

I disagree with any and all.

I hereby request a hearing before the regional 
office personnel.  The purpose is to present 
testimony of evidence that has not been addressed.  
To date this evidence has not been referred to or 
considered.

At that time, he listed his address as in Orlando, Florida.

On July 8, 1993, the RO marked on the appellant's July 1993 
letter "Notice of Disagreement Recorded."  Thereafter, the 
RO issued an SOC which purported to deny the appellant's 
claim for service connection for tinnitus on the merits.  In 
so doing, the RO noted the pertinent procedural history as 
follows:

01/17/91: ...Rating decision denied service 
connection for tinnitus.

08/12/91:   Board of Veterans Appeals, in their 
review of your case for another issue, noted that 
you had not been notified of that Rating Decision 
and instructed Regional Office to do so.

10/17/91:   On this date, you were advised of that 
decision.

07/17/93:   Date you filed Notice of Disagreement, 
which was accepted as timely filed, since you 
claimed that you had never received letter of 
October 17, 1991.

Sometime thereafter, the RO marked the appellant's July 1993 
Form 21- 4138 filing as "No NOD not timely filed - must 
submit new evid[ence]."

In October 1993, the appellant appeared before the RO to 
address the issue of the timeliness of his appeal.  He 
appeared with his representative and his wife.  He testified 
that he never received the RO's October 1991 notice of denial 
of his service connection claim for tinnitus.  He indicated 
that, during October and November of 1991, his daughter cared 
for his mail while he was away on an extended vacation.  He 
recalled incidents in his neighborhood where mail had been 
blown or misdelivered.  He alleged that the U.S. Postal 
Service may have misdelivered and/or mishandled the October 
1991 RO letter.  He did not contend, however, that the RO 
letter was improperly addressed.  His wife testified to 
similar incidents of misdelivered and/or mishandled mail in 
the neighborhood.

During his appearance before the undersigned in February 
1998, the appellant further testified that the mail carrier 
had normally delivered the mail to his door or mailbox.  He 
contended that two recent RO correspondences addressed to his 
current address in Oakland, Florida were improperly 
addressed, but he did not allege that the October 1991 RO 
letter was improperly addressed.  He also presented a letter 
that had been improperly delivered to his Oakland address.  
He recalled one instance of mail blown up against his fence, 
presumably referring to his residence in Orlando, Florida.

By decision dated on May 27, 1998, the Board denied the 
appellant's appeal based upon a finding that he had failed to 
submit a timely NOD with the RO's January 1991 denial of his 
claim for service connection for tinnitus.  In so doing, the 
Board noted that 38 C.F.R. § 20.302(a) strictly required that 
an NOD be in writing and filed within one year from the date 
that the agency mailed notice of the adverse determination.  
The record showed that the October 1991 letter was properly 
addressed, and that the appellant filed his NOD well in 
excess of the one- year filing requirement.  Despite the 
appellant's allegations of misdelivered and/or mishandled 
mail practices by the U.S. Postal Service, the Board further 
held that, pursuant to Saylock v. Derwinski, 3 Vet.App. 394, 
395 (1992), principles of administrative regularity dictated 
that the RO mailed the properly addressed denial letter.

In a decision dated on July 20, 1999, the Court noted that 
the RO's July 1993 SOC purported to accept the appellant's 
July 1993 NOD as timely filed.  The Court also construed his 
February 1998 testimony as indicating that he "certified 
that the remailed RO denial had the wrong zip code" and 
that, upon his return from his extended vacation, he had 
found mail in his fence that had apparently been blown there 
by the wind.  The Court further noted the provisions of 
38 C.F.R. § 3.109(b) which state as follows:

Extension of time limit.  Time limits within which 
claimants or beneficiaries are required to perfect 
a claim or challenge an adverse VA decision may be 
extended for good cause shown.  Where an extension 
is requested after expiration of a time limit, the 
action required of the claimant or beneficiary 
must be taken concurrent with or prior to the 
filing of a request for extension of the time 
limit, and good cause must be shown as to why the 
required action could not have been taken during 
the original time period and could not have been 
taken sooner than it was.

The Court vacated the Board's decision and remanded the claim 
for consideration of the following issues:

1) Did the July 1993 SOC extend the NOD filing 
date? and, if so; 

2) If that extension was thereafter revoked, when 
was it done and by what authority? and;

3) Assuming that an extension is not in effect, is 
a 3.109(b) request presently pending?

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of an NOD and 
completed by a substantive appeal after an SOC has been 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  An NOD need 
not contain any special wording, and merely requires terms 
which can be reasonably be construed as disagreement with the 
RO decision.  38 C.F.R. § 20.201 (1999).  However, an NOD 
must be filed within one year from the date of mailing of 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).  The date of mailing the letter of notification is 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Id.  An untimely NOD deprives the Board of 
jurisdiction to consider the merits of an appeal.  
38 U.S.C.A. § 7105(c) (West 1991); see Marsh v. West, 11 
Vet.App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996), 
cited with approval in FW/PBS, Inc. v. Dallas, 493 U.S. 215, 
230- 31, 107 L. Ed. 2d 603, 110 S.Ct. 596 (1990).  Within the 
VA regulatory system, the Board is the sole arbiter of 
decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c) 
(1999).  With regard to the issue of timeliness of an NOD, 
the Board has the jurisdiction, as well as the obligation, to 
assess its jurisdiction.  See Marsh, 11 Vet.App. at 471.

The Court has previously held that the Board must make an 
independent determination of its jurisdiction irregardless of 
jurisdictional findings made by the RO.  Rowell v. Principi, 
4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 Vet.App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In Rowell, the 
question arose as to whether the Board, notwithstanding its 
conclusion that the appellant had filed an untimely NOD, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
pertinent part, the Court held:

"[T]he RO and [the Board] are authorized to 
extend the time limit for filing an NOD only as 
provided by the applicable regulation, [38 C.F.R.] 
§ 3.109(b).  The fact that the Secretary may by 
regulation extend the Board's jurisdiction by 
providing exceptions to finality under section 
7105(c) does not render the NOD less of a 
jurisdictional requirement; the regulations must 
be lawfully promulgated by the Secretary and be 
"not inconsistent" with title 38 of the U.S. 
Code.  We hold that § 3.109 ... [is] such [a] 
regulation.  Therefore, the time for filing an NOD 
may be extended, or an NOD may be accepted if 
filed out of time, only when, as required by 
§ 3.109(b), such an extension, or acceptance of an 
untimely NOD, has been requested and good cause 
for it must be shown.  Thus, the Board may 
exercise jurisdiction based on an NOD timely filed 
under statute -- postmarked within one year after 
notice of an unfavorable RO decision is mailed to 
the claimant -- or under the "not consistent" 
regulations prescribed by the Secretary.  The 
Board may not do so, however, on any basis not 
provided by the statute or such regulations."

Rowell, 4 Vet.App. at 15 (emphasis original).

In Barnett, the Court reaffirmed the Board's authority to 
change a favorable RO determination regarding an issue of 
jurisdiction.  In that case, the question arose as to whether 
the Board had the authority to adjudicate a claim according 
to the new and material standard following an RO 
determination that the claim had been "reopened."  In 
pertinent part, the Court stated: 

Given the statutory scheme in sections 7104(b) and 
5108, the new and material evidentiary standard 
was clearly a material legal issue which the 
[Board] had a legal duty to address, regardless of 
the RO's actions.  If the [Board] has adjudicated 
the claim on its merits without resolving the new 
and material issue, its actions would have 
violated its statutory mandate.  Similarly, once 
the Board found there was no new and material 
evidence, it was bound by an express mandate not 
to consider the merits of the case.

Barnett, 8 Vet.App. at 4 (emphasis added).  The Court's 
holding was upheld by the Federal Circuit Court of Appeals.  
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

As held in Rowell, the RO does not possess the legal 
authority to "extend" the jurisdictional time limit for 
filing an NOD on its own volition.  In this case, there is no 
dispute concerning the fact that the appellant's NOD was 
filed in an untimely manner.  There is also no dispute that 
the RO's October 1991 letter, which notified the appellant of 
the January 1991 denial of his claim for service connection 
for tinnitus, was properly addressed to him at "[redacted]
[redacted], FL [redacted]."  The RO may have erred in 
accepting NOD as timely filed in the July SOC, but the RO had 
the authority, indeed an obligation, to raise the 
jurisdictional defect once it became apparent.  Barnett, 83 
F.3d 1380, 1383 (1996); Rowell, 4 Vet.App. at 15.  As a 
matter of law, the RO could not have "extended" the time 
limit for filing the NOD with the issuance of the July 1993 
SOC.  In any event, such a "favorable" ruling would not be 
binding upon the Board.  Rowell, 4 Vet.App. 15; Barnett, 8 
Vet.App. at 4; Marsh, 11 Vet.App. at 471.

As noted in Rowell, the RO or the Board may extend the time 
limit for filing an NOD pursuant to 38 C.F.R. § 3.109(b).  
However, as emphasized in Rowell, the RO or the Board may 
only exercise such power when "requested" by the appellant.  
Rowell, 4 Vet.App. 15.  Certainly, the appellant did not 
explicitly request such an extension contemporaneous in time 
with his untimely filed NOD.  Furthermore, there is no basis 
in which to find that he implicitly raised such a claim.  
Review of his September 1991 Form 21- 4138 filing, his June 
1993 report of contact and his July 1993 Form 21- 4138 filing 
communications with the RO merely evidence his contention 
that he never received notice of the January 1991 denial.  
None of these communications, however, evidence a request 
that the RO exercise its authority under 38 C.F.R. § 3.109(b) 
to extend the time limit for filing his NOD. See Corry v. 
Derwinski, 3 Vet.App. 231, 235 (1992) (appellant's assertion, 
contained in an untimely NOD, that his psychiatric disability 
prevented him from filing an untimely NOD did not implicitly 
raise a request for an extension of time under § 3.109(b)).  
Accordingly, the Board further finds that a § 3.109(b) 
request is not presently pending.


ORDER

The appeal is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

